            Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 1 of 11
              Case 1:18-cv-03771-PGG Document 42 Filed 07/09/19 Page 1 of 3




                                       SPERLING & SLATER
                                          PROFESSIONAL CORPORATION

TELEPHONE
                                                                                      55 WEST MONROE STREET
(312) 641·3200
                                                                                      SUITE 3200
FACSIMILE
                                                                                      CHICAGO,   IL   60603
(312) 641-6492




                                              July 9, 2019           MEMO ENDORSED

                                                                     .Tt)tfApplication is granted.
   VIA ECF AND FEDEX                                              ..,,
   The Honorable Paul G. Gardephe
   United States District Judge
      for the Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, New York 10007

            Re:   Wesco Insurance Co., et al. v. Personnel Staffing Group, LLC, Case No.: 1:18-cv-
                  03771-PGG ("New York Action"):
                  PSG's Request for Leave to Amend Its Answer to Plaintiffs' Complaint

   Dear Judge Gardephe:

           We represent Personnel Staffing Group LLC ("PSG") in connection with the above-
   referenced matter. We write with the consent of Wesco Insurance Company and Technology
   Insurance Company, Inc. (together, "Plaintiffs" or "Wesco") to seek leave to amend PSG's Answer
   to Plaintiffs' Complaint to add a counterclaim for breach of contract based on overpayment of
   premiums.

           Rule l 5(a)(2) of the Federal Rules of Civil Procedure provides that a party may amend its
   pleading with the opposing party's written consent or the Court's leave. Although Plaintiffs
   consent to the amendment, the Civil Case Management Plan and Scheduling Order governing this
   matter require leave of Court to amend the pleadings. Therefore, in accordance with Your Honor's
   Individual Rules of Practice for Civil Cases,. the Civil Case Management Plan and Scheduling
   Order in this matter entered on June 11, 2019, and Rule 15(a)(2) of the Federal Rules of Civil
   Procedure, PSG submits this correspondence and respectfully requests leave of Court to file the
   amended answer and counterclaim attached hereto as Exhibit A.

           Based on information that PSG has learned and discussed with Plaintiffs, PSG believes that
   it does not owe any additional premium and that, in fact, Plaintiffs are obligated under the policies
   to issue a premium refund to PSG. As Wesco admits in its Complaint, PSG paid $3,750,000 to
   Plaintiffs in July 2016. Under Part V.E of the Policies, Plaintiffs are obligated to pay a refund to
   PSG to the extent the final premium amount is less than the $3,750,000 already paid:
          Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 2 of 11
            Case 1:18-cv-03771-PGG Document 42 Filed 07/09/19 Page 2 of 3

SPERLING & SLATER

  The Honorable Paul G. Gardephe
  PSG's Request for Leave to Amend
  Page2

          If the final premium is more than the premium you paid to us, you must pay us the
          balance. If it is less, we will refund the balance to you.

   (emphasis added). Plaintiffs, however, have rejected PSG's position and refused to pay a refund.

           PSG thus seeks leave to amend its answer to Plaintiffs' complaint to assert counterclaims
   against Plaintiffs. Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, "[t]he court should
   freely give leave [to amend] when justice so requires." This rule sets a "liberal standard," and it
   reflects a "strong preference for resolving disputes on the merits." Loreley Financing (Jersey)
   No. 3 Ltd. v. Wells Fargo Securities, LLC, 797 F.3d 160, 190 (2d Cir. 2015) (internal quotation
   marks omitted). Moreover, under Rule 13(a)(l) of the Federal Rules of Civil Procedure, PSG
   "must state as a counterclaim any claim that-at the time of its service-the pleader has against
   an opposing party if the claim ... arises out of the transaction or occurrence that is the subject
   matter of the opposing party's claim; and ... does not require adding another party over whom the
   court cannot acquire jurisdiction."

           In this case, Rule 15's standard is met-both because Plaintiffs have consented to the
   amendment and also because justice so requires. PSG therefore respectfully asks the Court to grant
   its request for leave to file' an amended answer and assert counterclaims.

                                                       Sincerely,




                                                       ----------- --   - - -------------   -~----
                                                      SPERLING & SLATER, P.C.
                                                      Greg Shinall, admitted pro hac vice
                                                      Nathan A Shev, admitted pro hac vice
                                                      55 W. Monroe Street, Suite 3200
                                                      Chicago, Illinois 60603
                                                      (312) 641-3200
                                                      Shinall@sperling-law.com
                                                      NShev@sperling-law.com
                                                       Counsel for Defendant Personnel Staffing
                                                       Group, LLC
         Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 3 of 11
           Case 1:18-cv-03771-PGG Document 42 Filed 07/09/19 Page 3 of 3

SPERLING   & SLATER
  The Honorable Paul G. Gardephe
  PSG's Request for Leave to Amend
  Page 3

                                              TANNENBAUM HELPERN SYRACUSE
                                              & HIRSCHTRITT LLP
                                              Paul D. Sarkozi
                                              Alexandra Kamenetsky Shea
                                              900 Third Avenue
                                              New York, New York 10022
                                              212-508-6700
                                              Sarkozi@thsh.com
                                              Shea@thsh.com

                                               Counsel for Defendant Personnel Staffing
                                               Group, LLC




   cc:   Daniel Hargraves (dhargraves@freeborn.com)
         Andrew J.Costigan(acostigan@freeborn.com)
Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 4 of 11
 Case 1:18-cv-03771-PGG Document 42-1 Filed 07/09/19 Page 1 of 8




                    EXHIBIT A
      Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 5 of 11
       Case 1:18-cv-03771-PGG Document 42-1 Filed 07/09/19 Page 2 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,

              Plaintiffs/Counter-Defendants,    Civil Action No. 1:18-cv-03771-PGG

       v.
                                               AMENDED ANSWER TO
PERSONNEL STAFFING GROUP, LLC,                 PLAINTIFFS' COMPLAINT

              Defendant/Counter-Plaintiff.



       Defendant/Counter-Plaintiff Personnel Staffing Group, LLC ("PSG" or "Defendant") states

for its Amended Answer to the Complaint by Plaintiffs/Counter-Defendants Wesco Insurance

Company and Technology Insurance Company, Inc. (together, "Wesco" or "Plaintiffs"), as follows:

                                          PARTIES
       1.     PSG lacks knowledge sufficient to admit or deny the allegations in Paragraph 1

of the Complaint.

       2.     PSG lacks knowledge sufficient to admit or deny the allegations in Paragraph 2

of the Complaint.

       3.     PSG admits the allegations contained in Paragraph 3 of the Complaint.

       4.     PSG admits the allegations contained in Paragraph 4 of the Complaint.

                              JURISDICTION AND VENUE
       5.     PSG admits the allegations contained in Paragraph 5 of the Complaint.

       6.     PSG admits the allegations contained in Paragraph 6 of the Complaint.

                               NATURE OF THE ACTION
       7.     PSG denies the allegations in Paragraph 7 of the Complaint.
          Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 6 of 11
           Case 1:18-cv-03771-PGG Document 42-1 Filed 07/09/19 Page 3 of 8



          8.       PSG admits the allegations contained in Paragraph 8 of the Complaint.

          9.       PSG admits the allegations contained in Paragraph 9 of the Complaint.

          10.      PSG admits the allegations contained in Paragraph 10 of the Complaint.

           11.     PSG admits that the Policies 1 provide for calculating a final premium after the

Policies end. PSG respectfully refers to the Policies for their complete contents and denies all

inconsistent allegations and characterizations in Paragraph 11 of the Complaint.

           12.     PSG admits that the Policies provide for an audit to develop information that will be

used to determine the final premium. PSG respectfully refers to the Policies for complete contents

and denies all inconsistent allegations and characterizations in Paragraph 12 of the Complaint.

           13.     PSG admits the allegations contained in Paragraph 13 of the Complaint.

           14.     PSG admits the allegations contained in Paragraph 14 of the Complaint

           15.     PSG denies the allegations contained in Paragraph 15 of the Complaint.

           16.     PSG denies the allegations contained in Paragraph 16 of the Complaint.


                                                     COUNTI
                                          BREACH OF CONTRACT
           17.     In response to Paragraph 17 of the Complaint, PSG repeats each and every response

to the allegations contained in Paragraphs 1 through 16 of the Complaint.

           18.     PSG incorporates Paragraph 8 of its counterclaim; respectfully refers to the Policies

for their complete contents; and denies all inconsistent allegations and characterizations in

Paragraph 18 of the Complaint.

           19.      PSG admits the allegations contained in Paragraph 19 of the Complaint.

           20.      PSG denies the allegations contained in Paragraph 20 of the Complaint and



1   The term "Policies" shall have the same meaning as defined in Plaintiffs Complaint Paragraph 8.


                                                           2
       Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 7 of 11
        Case 1:18-cv-03771-PGG Document 42-1 Filed 07/09/19 Page 4 of 8




incorporates Paragraphs 8-10 and 12-18 of its counterclaim.

       21.     Paragraph 21 of the Complaint describes the nature of Plaintiffs' claims against PSG

but contains no factual allegations. As a result, no response is required. To the extent a response is

required, PSG denies the allegations contained in Paragraph 21 of the Complaint.

       22.     Paragraph 22 of the Complaint describes the nature of Plaintiffs' claims against PSG

but contains no factual allegations. As a result, no response is required. To the extent a response is

required, PSG denies the allegations contained in Paragraph 22 of the Complaint.

                                             COUNT II
                                DECLARATORY JUDGMENT
       23.     In response to Paragraph 23 of the Complaint, PSG repeats each and every response

to the allegations contained in Paragraphs 1 through 22 of the Complaint.

       24.     PSG refers the Court to the Declaratory Judgment Act for its complete contents and

denies all inconsistent allegations and characterizations in Paragraph 24 of the Complaint.

       25.     PSG incorporates its answers to paragraphs 11, 12, 18, 19, and 20 of the Complaint.

Except as so stated, PSG denies the allegations in Paragraph 25 of the Complaint.

        26.    Paragraph 26 the Complaint describes the nature of Plaintiffs' claims against PSG

but contains no factual allegations. As a result, no response is required. To the extent a response is

required, PSG denies the allegations contained in Paragraph 26 of the Complaint.


                                   AFFIRMATIVE DEFENSES

        As and for their affirmative defenses, PSG alleges, as follows:

                                     First Affirmative Defense

        Plaintiffs fail to state a claim upon which relief can be granted.

                                    Second Affirmative Defense

        Plaintiffs' claims are barred, in whole or in part, by the doctrines of estoppel and waiver.


                                                   3
       Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 8 of 11
        Case 1:18-cv-03771-PGG Document 42-1 Filed 07/09/19 Page 5 of 8




                                       Third Affirmative Defense

        Plaintiffs' claims are barred, in whole or in part, by the doctrine of unclean hands.

                                       Fourth Affirmative Defense

        Plaintiffs' claims are barred, in whole or in part, by the doctrine of in pari delicto.

                                       Fifth Affirmative Defense

        Plaintiffs' claims are barred, in whole or in part, by the doctrine of laches.

                                       Sixth Affirmative Defense

        PSG has insufficient knowledge or information on which to form beliefs as to whether

there are additional, as-yet unstated affirmative defenses. Thus, subject to discovery in this action,

PSG expressly reserves its right to assert additional affirmative defenses.

                                          COUNTERCLAIM
        As and for its counterclaim, PSG alleges, as follows:

                                               PARTIES

        1.      PSG is a staffing company that provides personnel to employers around the country.

PSG is organized as a limited liability company under Florida law, and its principal place of

business is in Deerfield, Illinois.

        2.      Upon Information and belief, Wesco is an insurance company organized under the

laws of the State of Delaware with its principal place of business in New York, New Yark.

        3.      Upon information and belief, Technology Insurance Company, Inc. is an insurance

company organized under the laws of the State of Delaware with its principal place of businesses

in New York, New York.

                                      JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction under 28 U.S.C. §1367 because this

counterclaim and Plaintiffs' claims are part of the same case or controversy.


                                                   4
       Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 9 of 11
        Case 1:18-cv-03771-PGG Document 42-1 Filed 07/09/19 Page 6 of 8




                                     NATURE OF THE CASE

        5.      This action arises from Plaintiffs' failure to refund amounts due and owing under

the Policies.

                                   FACTUAL BACKGROUND

        6.      Plaintiffs provided workers' compensation insurance to PSG from June 30, 2016,

through August 5, 2016, pursuant to the Policies.

        7.      For workers' compensation coverage during this period, PSG paid Plaintiffs

$3,750,000.

        8.      Part V.E of the Policies state the following with respect to premium amounts paid,

"If the final premium is more than the premium you paid to us, you must pay us the balance. /fit is

less, we will refund the balance to you." (emphasis added.)

        9.      PSG overpaid for the workers' compensation insurance and is entitled to a refund

under Part V.E. of the Policies.

        10.     PSG demanded that Plaintiffs refund the overpayment in accordance with the

express terms of the Policies.

        11.     Plaintiffs refused to issue a refund.

                                     FIRST COUNTERCLAIM

                                         Breach of Contract

        12.     PSG incorporates all prior allegations as if fully set forth at length herein.

        13.     Plaintiffs and PSG entered into contracts, the Policies, that required Plaintiffs to

provide workers' compensation insurance to PSG from June 30, 2016, through August 5, 2016.




                                                 . 5
      Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 10 of 11
        Case 1:18-cv-03771-PGG Document 42-1 Filed 07/09/19 Page 7 of 8



        14.    As alleged in paragraph 14 of Plaintiffs' Complaint, "on or around July 6, 2016,

PSG paid $3,750,000 in estimated premium, surcharges and audit collateral" for coverage during

this period.

        15.    PSG has complied with all terms of the Policies and all its obligations thereunder.

        16.    PSG overpaid for its workers' compensation insurance.

        17.    Pursuant to Part V.E. of the Policies, PSG is entitled to a refund of its overpayment.

        18.    PSG has demanded a refund under the Policies, but Plaintiffs have refused to issue

a refund.

        19.    Plaintiffs' breach of the Policies has resulted in damages to PSG in an amount to be

determined at trial.

                                      PRAYER FOR RELIEF
        WHEREFORE, PSG demands judgment against Plaintiffs as follows:

        1.      Deny Plaintiffs' request for relief in its entirety;

        ii.     Judgment in favor of PSG on the First Counterclaim asserted against Plaintiffs in an
                amount to be proved at trial, plus interest; and

        iii.    Such other and further relief that the Court deems just and proper.


 Dated: July_, 2019
 New York, New York

                                                         SPERLING & SLATER, P.C.

                                                         Isl
                                                         Greg Shinall, admitted pro hac vice
                                                         Nathan A. Shev, admitted pro hac vice
                                                         55 W. Monroe Street, Suite 3200
                                                         Chicago, Illinois 60603
                                                         (312) 641-3200
                                                         Shinall@sperling-law.com
                                                         NShev@sperling-law.com




                                                     6
Case 1:18-cv-03771-PGG Document 43 Filed 07/12/19 Page 11 of 11
 Case 1:18-cv-03771-PGG Document 42-1 Filed 07/09/19 Page 8 of 8




                                    Counsel for Defendant Personnel Staffing
                                    Group, LLC


                                    TANNENBAUM HELPERN SYRACUSE &
                                    HIRSCHTRITT LLP
                                    Paul D. Sarkozi
                                    Alexandra Kamenetsky Shea
                                    Carl F. Regelmann
                                    900 Third A venue
                                    New York, New York 10022
                                    212-508-6700
                                    Sarkozi@thsh.com
                                    Shea@thsh.com
                                    Regelmann@thsh.com

                                    Counsel for Defendant Personnel Staffing
                                    Group, LLC




                                7
